EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”) is made and entered into as of
the 16 day of August, 2016, between Wilhelmina International, Inc.
(“Purchaser”), and Lorex Investment AG, a corporation incorporated in
Switzerland (“Seller” or “Lorex”).

 

Recital

 

A.Seller wished to sell 400,000 shares (the “Shares”) of the common stock, $0.01
par value per share, of Wilhelmina International, Inc., a Delaware corporation
(“Wilhelmina”), to the Purchaser, and the Purchaser wishes to purchase the
Shares, on the terms and subject to the conditions of this Agreement (the
“Transaction”).

 

Agreement

 

The parties agree as follows:

 

ARTICLE I.

THE TRANSACTION

 

Section 1.1. Purchase and Sale of Shares. Seller hereby sells, transfers,
assigns and delivers to the Purchaser the Shares. Seller will promptly make
electronic delivery of the Shares in a form reasonable acceptable to Purchaser.

 

Section 1.2. Purchase Price and Payment. The Purchaser hereby purchases all of
the Shares for a purchase price of Six Dollars Eighty Two and a Half Cents
($6.825) per Share, payment for which will be made on August 16, 2016, (or
reasonably soon thereafter) by means of a wire transfer of Two Million Seven
Hundred Thirty Thousand Dollars ($2,730,000) in the manner specified by Seller.

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Seller hereby represents and warrants to the Purchaser as of the date of this
Agreement as follows:

 

Section 2.1. Authority. Peter Marty is a natural person, citizen and resident of
Switzerland. Mr. Marty has all requisite legal capacity and power and authority
on behalf of Lorex Investment AG to enter into this Agreement and to perform the
transactions contemplated hereby.

 

Section 2.2. Validity. This Agreement is duly executed and delivered by it and
constitutes its lawful, valid and binding obligation, enforceable in accordance
with its terms. The execution and delivery of this Agreement and the
consummation of the Transaction by it are not prohibited by, do not violate or
conflict with any provision of, and do not result in a default under (a) any
material contract, agreement or other instrument to which it is a party or by
which it is bound; (b) any order, writ, injunction, decree or judgment of any
court or governmental agency applicable to it; or (c) any law, rule or
regulation applicable to it, except in each case for such prohibitions,
violations, conflicts or defaults that would not have a material adverse
consequence to the Transaction.

 



1

 

Section 2.3. Ownership of Shares. Lorex is the record and beneficial owner of
the Shares and upon consummation of the transactions contemplated by this
Agreement, the Purchaser will acquire good and marketable title to the Shares,
free and clear of any liens, encumbrances, security interests, restrictive
agreements, claims or imperfections of any nature whatsoever, other than
restrictions on transfer imposed by applicable securities laws.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Seller as of the date of
this Agreement as follows:

 

Section 3.1. Authority. It is a corporation validly existing and in good
standing under the laws of the State of Delaware. It has full corporate power
and authority, without the consent or approval of any other person, to execute
and deliver this Agreement and to consummate the Transaction. All corporate and
other actions required to be taken by or on behalf of it to authorize the
execution, delivery and performance of this Agreement have been duly and
properly taken.

 

Section 3.2. Validity. This Agreement is duly executed and delivered by it and
constitutes its lawful, valid and binding obligation, enforceable in accordance
with its terms. The execution and delivery of this Agreement and the
consummation of the Transaction by it are not prohibited by, do not violate or
conflict with any provision of, and do not result in a default under (a) its
charter or bylaws; (b) any material contract, agreement or other instrument to
which it is a party or by which it is bound; (c) any order, writ, injunction,
decree or judgment of any court or governmental agency applicable to it; or (d)
any law, rule of regulation applicable to it, except in each case for such
prohibitions, violations, conflicts or defaults that would not have a material
adverse consequence to the Transaction.

 

ARTICLE IV.

GENERAL PROVISIONS

 

Section 4.1. Survival. The representations and warranties set forth in this
Agreement shall survive the execution of this Agreement and the consummation of
the transactions contemplated herein.

 



2

 

Section 4.2. Parties and Interest. This Agreement shall bind and inure to the
benefit of the parties named herein and their respective heirs, successors and
assigns.

 

Section 4.3. Entire Transaction. This Agreement contains the entire
understanding among the parties with respect to the transactions contemplated
hereby and supersedes all other agreements and understandings among the parties
with respect to the subject matter of this Agreement.

 

Section 4.4. Applicable Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the state of Delaware, without giving
effect to any choice of law or conflict of law or conflict of law provision or
rule (whether of the state of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the state of
Delaware.

 

The parties hereto have caused this Agreement to be executed as of the date
first written above.

 

 

WILHELMINA INTERNATIONAL, INC.

 



By: /s/ Mark E. Schwarz       Mark E. Schwarz, Executive Chairman              
    LOREX INVESTMENT AG           By:  /s/ Peter Marty       Peter Marty        
 





 

 

 

 

 

3

 

